Citation Nr: 0729347	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  04-01 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to March 
1953.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 rating decision by a Department 
of Veterans Affairs (VA) Regional Office (RO).

The issue on appeal was previously before the Board in April 
2005 when the Board denied entitlement to the benefit sought.  
Thereafter, the veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a March 2006 Order, the Court vacated the Board's April 
2005 decision and remanded the matter to the Board.  In May 
2006, this claim was remanded by the Board for additional 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In its prior remand, the Board requested that a medical 
opinion be obtained as to whether it is at least as likely as 
not (probability of fifty percent or more) that there was an 
increase in severity of the veteran's preservice left knee 
injury during service from March 1951 to March 1953 and, if 
so, whether such increase in severity was beyond the natural 
progress of the disorder.  However, the examiner has failed 
to comply with the Board's remand instructions.  

In this regard, pursuant to the May 2006 Board remand, VA 
examination revealed clinical findings of pain on motion and 
X-ray evidence of degenerative osteoarthritis.  The examiner 
concluded that the veteran's complaints are not caused by or 
a result of his service and explained that the veteran had 
his injury before his service and currently has no 
complaints, providing more evidence against this claim.  

Unfortunately, the examiner did not discuss whether there was 
an increase in severity of the veteran's preservice left knee 
injury during service from March 1951 to March 1953 and, if 
so, whether such increase in severity was beyond the natural 
progress of the disorder.  In this regard, it is noted that 
the veteran's service medical records reflect treatment for 
left knee complaints, to include orthopedic surgery, and a 
finding that the veteran's left knee was symptomatic but not 
disabling upon separation examination in March 1953.  

It is important to note that this case has been before the 
Court and that the Board must do all in its power to fully 
address the Court's requirements in this case, which is the 
basis for the question raised by the Board in the remand. 

Therefore, another remand is required to answer this question 
in order the comply with the Board's prior remand 
instructions.  See Stegall v. West, 11 Vet. App. 268, 270 
(1998), (holding that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand).

In view of the foregoing, the Board must remand this case.  
While the Board regrets the further delay that remand of this 
case will cause, it recognizes that due process 
considerations require such action.

Accordingly, this case is REMANDED for the following action:

1.  When the above records, if any, have 
been secured and associated with the 
claims folder, the veteran should be 
afforded an appropriate VA examination in 
order to determine the nature and 
etiology of any current left knee 
disorder.  Based upon examination of the 
veteran and review of all pertinent 
medical history, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (probability of 
fifty percent or more) that there was an 
increase in severity of the veteran's 
preservice left knee injury during 
service from March 1951 to March 1953 
and, if so, whether such increase in 
severity was beyond the natural progress 
of the disorder.  A complete rationale 
for any opinion rendered is requested.

A second examination is not required if 
the claims file can be returned to the 
examiner who evaluated the veteran's knee 
in October 2006 and he or she can answer 
the question cited above without a second 
examination.

2.  After ensuring proper completion of 
all development, the RO should 
readjudicate the issue on appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative with a supplemental 
statement of the case and afford an 
appropriate opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





